Petition for rehearing denied and opinion modified May 24, 1932.                        ON PETITION FOR REHEARING
In our former opinion we erred in failing to direct a decree to be entered herein foreclosing the chattel mortgage referred to therein. That mortgage was set up in the cross-complaint of the defendant, International Harvester Company of America, and there was a prayer for its foreclosure. The plaintiff is in default thereon. The whole sum is now due and payable and the said defendant is entitled to have the same foreclosed.
It is, therefore, ordered on the motion of the defendant Harvester Company that the opinion be modified and that a decree be entered in this court foreclosing said chattel mortgage and awarding a judgment against plaintiff in favor of the Harvester Company, the holder thereof, for the amount now due and payable on the note and chattel mortgage; and also awarding judgment to said defendant for $700 as reasonable attorney's fees and directing that the mortgaged property be sold in the manner provided by law in satisfaction of the lien of said mortgage. In all other respects, the former opinion is adhered to.
BEAN, C.J., ROSSMAN and KELLY, JJ., concur. *Page 519